B. F. SAFFOLD, J.
— The appellant was indicted under an act “ To regulate the buying of lottery tickets in this State,” passed February 16, 1872, for buying a lottery ticket without obtaining the required license. He did buy such a ticket in the Mobile Charitable Association, without the license ; but, at the time, the charter of that company had been repealed by an act approved March 8, 1871. The court charged that the act of repeal was unconstitutional, and the charter of the company continued in operation. Under this ruling the defendant was convicted.
The Act of 1872 refers to roulette, or other games of chance, legalized at the date of its passage. We have decided that the Act of March 8th, 1871, repealed the charter of the association. Horst, Mayor, &c. v. Moses et al., at the June Term, 1872. The conviction of the defendant was-erroneous.
The judgment is reversed, and the cause remanded.